Case 3:19-cv-02216-RDM Document1 Filed 12/27/19 Page 1 of 15

 

| syn planar tata ls cola

 

IM fo oid She ject or Cex at
Fee pple Dratrick af pemnsyt Vow

Colelo 5 Chuerrer
Mare oF. Prarokite)

 

 

| B \Goux ib
{ Case cattle)

 

 

 

Tone C “orig NUT

 

 

Curr
' TOC

no: tat sed | SCRANTON.

«DEC 2-7°2019
: 14 Wo

 

 

PER a }
DEPUTY CLERK —

 

 

 

2 oy ‘Musing

He ar wdlee
parael

5 Nando Humvar Pali ISSEry

b Andew oe sph Lartsoeld il |

7 Pal p AcKoxares, Esauine. |
tn Ware. Risks, ME Ge arias,

The OCIS. hoe \ecen G Las Luzerin Ore, aby
~ Case Doeled # \) Nim ZI

 

 

(each nated party Hast, ‘ben aloered,
cod. ll names, Must Ape py Fated er Spel

 
Case 3:19-cv-02216-RDM Document 1 Filed 12/27/19 Page 2 of 15

 

 

_ Be FILED UUDE! Qe.
HD cc 8 1983- Sckxte oF FicialS oe
Kk 28 UASC 2 A\3a\- FE DERal off Wal ____

 

 

 

 

 

  
 
    

 

4 oth et (nusulha ® in ve oe
st =e Leah ¥

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
tn the Courts Hrteoemeer bles octet Filed sara fePaybp of 15

 

  

 

 

 

 

Paint? | il "lion
Va Gr the | a
| Commarvealiy eM Cam alc at es
aetraduehen.
Le __CPlainhit") beings tig vl oetion

 

 

 

under the. ae of I fa. O05, A $ a5 for. violakne fe

  
 

 

S éaislahve Medes 2 roe £ ee :
—— Rasa ty 4 a c a A. g SRS. A Cause ot aston. lies. with any.

 

 

 

 

 

 

and. dal pe entitled , eeoves” ie any ton person. 2
Ch Acdual danaages>, luk nok lee Vaan pide. domeses
Te ot the. ek or- 400 a das bo ecu day |

A. violation, Or “hi 900s eile IK higher.

 

 

 

~A) A ee ee aa other lkigahion
a — coe eet ented,

 

   

 

 

 

 

 

 

 
~ Case 3:19-cv-02216-RDM Document1 Filed 12/27/19 Page 4of15 _

 

 

 

1K ee ore tig anal be 7 is “ee

Or in: whieh the Comse Ps agtion

  

 

COCCiALACE too ALD pe FeO. CK i ace

 

 

 

 

 

 

 

 

 

 

&

 

vt \ ue Scartael VDeciavase

pws b Bh CSA. § S103 is

_ the adopeivedl eae thot _ as ineuscred Injuany lin ths nuther

 

 

LE pacladk: 2

 

 

 

 

. Ss lhe ae ic, SoA besinaal
/\ h (2400 C ech Lb dad; CI
tik Distrie+ At 2IDAY.S Ole: |
oe tn tye WW, \wielop Ad 1S Hae om what Viola
_Prouisons under 1 Wied. Bet dvdth: cused. hae
“ny AM) Ig being Sued in his Psul ‘al ; 6 his indica Capo ty

CNAs of Achin

io ke leaed on a : in. ‘he culy o£ Wi hes Rete Al I ody a
tk ch Jak S/he tauld Canceted- bby Plaindste by éall Ing |
: Woe _Yumber? S10. “H72_= 7940 |

et Le - Nb. Ax wae

   

 

   

 

 

 

 

 
  

 

D On

  

 

 
Case 3:19-cv-02216-RDM Document 1. Filed 12/27/19 Page 5 of 15

 

L g The OFicec ak lhcunel Wor Kia, On this Cease. hed. He
| [28 donsentuilized by Desimone-_ po the. UDC
ok nau; ag hic or oe phone convereabians. ishomtatleg

i

_£ aay behueen Plaintib é cr

 

 

     
 

SN 4

) On | _ti- i> 30L, Dieaduat aun: chy i.

 

 

 

 

40) he oe Sone 40. a 3 Le

irlberled oom: aN
= Suiom drodaiut

 

 

 

 

wD

 

 

— aks % fated a We jaw ok due

 

 

 

 

 

 

 

lor. eonsertt to vhecedloe.

the ci be feviewed Moe Hacks _surtiacking-

 

 

 
-Case 3:19-cv-02216-RDM. Document 1 Filed 12/27/19 Page 6.of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-02216-RDM . Document.1 Filed 12/27/19 Page 7.of 15°

. Obie. ct Acton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-02216-RDM Document1. Filed 12/27/19 Page 8.of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pantech on Be poe

 

ae , — : Respect Subnatted
Co Palo Giautec

Ldn, aly Pisa

STL. Wad: - Ave.
Guan: PAY IaSOa

 

 
Case 3:19-cv-02216-RDM Document 1. Filed 12/27/19 Page 9.of 15 -

Rony er at relict CG Agk.

 

5

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-02216-RDM Document1 Filed 12/27/19 Page 10 of 15

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

oC aleb Cuer ref

(Name of Plaintiff) (Inmate Number)

    

(2)
(Name of Plaintiff) (Inmate Number) :
(Case Number)

 

(Address)

(Each named party must be numbered,
and all names must be printed or typed)

vs. CIVIL COMPLAINT
@_ See Afhale bed ‘
(2)

(3)
(Names of Defendants)

(Each named party must be numbered,

and all names must be printed or typed)

TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS

I. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

 

 

 

 

 
IL.

III.

Case 3:19-cv-02216-RDM Document1 Filed 12/27/19 Page 11 of 15

EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A, Is there a prisoner grievance procedure available at your present institution? Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? Yes No

C. If your answer to “B” is Yes:

1. What steps did you take?

 

 

2. What was the result?

 

 

D. If your answer to “B” is No, explain why not:

 

 

DEFENDANTS
(1) Name of first defendant: Sami el De Si Mone.

Employed as ch or
Mailing address:

(2) Name of second defendant: Nell
Employedas__ OPicer
Mailing address:

(3) Name of third defendant:
Employed as at
Mailing address:
_~~""(List any additional defendants, their employment, and addresses on extra sheets if necessary)

 

 

 

  

 

 

 

IV. STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including

dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

L. Gee atlantis d

 

 
Case 3:19-cv-02216-RDM Document1 Filed 12/27/19 Page 12 of 15

 

 

 

 

 

 

 

 

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

: See _atlrtebod

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-02216-RDM Document1 Filed 12/27/19 Page 13 of 15

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this

 

zr dayof — Yesember 2019 .

(i ‘eb (Sout () T—

(Signature of Plaintiff)

     
Case 3:19-cv-02216-RDM Document1 Filed 12/27/19 Page 14 qf 15

Exikbot A

 

 

BN-9513
MEMORANDUM OF CONSENT
Investigation # BV~¥O108 | 2 rr
I, ,aged __ years,

do freely and voluntarily consent to the interception and recording by

_ WP tHek- City Dalice De poHtirent

NAME OF AGENCY
of any wire or oral communications I may have with C harles (tNo ) aa do any

__ others Throwghout the COUT Se of Lawes bg a hes
NAMES OF PROPOSED INTERCEPTEES

 

and others which may occur on or about Hf te 0? / AOI}
DATE

I give my consent freely, voluntarily, and willingly without threats or coercicn. | understand thar my ~

consent to these interceptions may be withdrawn at any time.

 

 

 

 

ve
SIGNATURE OF CONSENTING PARTY
Il 7-13 6: On
DATE TIME | %~
WITNESSES:
LZ eh it/o7/ 2013
‘SIGNATURE DATE
SIGNATURE DATE ‘

Ui,

 
 

 

Celeb GuamniGase 3:19-cv-02216-RDM Document

 

Lackawanna County Prison : POS sos os
1371 North Washingten Ave.

   

Scranton, PA 78569
RECEIVED
SCRANTON
4 DEC 27 2019
, PER DEPUTY GLERK
i

 

 

 

 
